PER CURIAM.
We are convinced from an examination of the evidence in this case that the trial justice was correct in awarding judgment for the plaintiff. The court below, however, made an error in giving judgment for plaintiff for the sum of $59 upon the first cause of action. The amount conceded by the parties upon the trial upon, that cause of action was but $52.21.
The judgment is therefore modified, by reducing the amount of recovery to the sum of $155.21, and, as' modified, affirmed, with costs.